ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, CARNES and GARWOOD*, Circuit Judges.
PER CURIAM:
In Gulf Power Co. v. FCC, 208 F.3d 1263 (11th Cir.2000), we considered an attack on the FCC’s 1998 regulations, Report and Order, 13 F.C.C.R. 6777, 1998 WL 46987, promulgated pursuant to the 1996 amendments to the Pole Attachment Act, 47 U.S.C. § 224 (Supp. II 1996). We held that the facial validity of the rent formula developed by the FCC was not ripe for review, but that the FCC lacked statutory authority to regulate the wireless carriers and the provision of the Internet service under the 1996 Act. Gulf Power, 208 F.3d at 1279. The Supreme Court reversed and remanded the latter determination. See National Cable & Telecommunications Association, Inc. v. Gulf Power Co., 534 U.S. 327, 122 S.Ct. 782, 151 L.Ed.2d 794 (2002). Accordingly, the FCC Order is reinstated.
SO ORDERED.